DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 12/7/2021. All changes made to the claims have been entered. Accordingly, Claims 1-6, 8-23, 25-34 are currently pending in the application. 


Claim Objections
Claim 31 is objected to because of the following informalities:
Claim 31 recites the limitations “PDCCH”, “DFI” and “TB”. Examiner believes such limitations should be defined. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 33 and 34 recites the limitation “wherein zero-padding bits are inserted in the second block of M groups of bits when a number of bits for HARQ acknowledgement feedback in the second block of M groups of bits is less than a number of bits allocated for the HARQ acknowledgement feedback in the second block of M groups of bits”. However such limitations do not seem to be disclosed in the Specification or Drawings. Applicant indicates that [0122] and Figure 5 (remarks page 9) to disclose such subject matter. However [0122] and Figure 5 discloses “any remaining bits 540 are zero padded bits to fill out the total number of bits in the codebook to be equal to X”. Examiner suggest clarifying such subject matter and/or specifically pointing out such subject matter in the Specification.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 6, 8, 9, 16, 17, 19, 20, 22, 23, 25, 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0097762), in view of Nam et al. (US 2017/0208568).
Regarding claim 1, 16, 17, 32, Jeon discloses a method (systems, apparatuses, and methods are described for wireless communications…The downlink control information comprise a HARQ feedback and hardware elements of a base station and wireless device, [0004] and [0152] and figure 4) comprising:
	transmitting hybrid automatic repeat request (HARQ) acknowledgement feedback in a group common downlink control information (DCI) format to a dynamically selected subset of a semi-statically defined group of user equipment (UEs)(A DCI (e.g., group common DCI) comprise a plurality of HARQ feedbacks for a plurality of wireless devices and a size of group-common DCI depend on at least statistics of a number of wireless devices transmitting at least one TB during one or more TTIs among wireless devices configured with a same RNTI, [0262]-[0269] and [0273] and [0226] and [0258] and [0281] and figure 16-figure 21), the DCI format comprising a codebook of a semi-statically configured size (the base station determine the one of the plurality of a DCI formats/sizes based on one or more criteria and the size of the index-based group-common DCI may be semi-statically updated, [0264] and [0267]-[0278] and [0272]-[0273] and [0280]);
	wherein transmitting the HARQ acknowledgement feedback in the group common DCI format comprises transmitting:
	N bits, where N is equal to the number of UEs in the semi-statically defined group of UEs, each bit used to indicate if a UE associated with the bit is dynamically selected to receive HARQ acknowledgement feedback (If there are N wireless devices supported in the system wherein each wireless device have M HARQ processes, the index-based group common DCI need N*M bits and a group-common DCI may comprise at least one HARQ feedback field wherein the at least one HARQ feedback field may comprise a wireless device identifier and HARQ processes bitmap, [0268]-[0270] and [0274] and [0276] and [0262] and figure 16-21); and
	M groups of bits, each group of bits defining a bitmap of HARQ feedback associated with a respective UE identified in N bits indicated to receive HARQ acknowledgement feedback, each bit in a respective group corresponding to HARQ acknowledgement feedback for a particular process (If there are N wireless devices supported in the system wherein each wireless device have M HARQ processes, the index-based group common DCI need N*M bits and HARQ processes bitmap and a bitmap for the HARQ processes of a wireless device may be used and a value of the bitmap may be associated with a HARQ processing number, [0268]-[0270] and [0274] and [0276] and [0262] figure 16-21).

	Jeon however fails to disclose a first block of N bits and a second block of M groups of bits. However in a similar field of endeavor, Nam discloses a first block of N bits (DCI for group scheduling may include active user set to indicate identity of scheduled UEs in the current DCI. This can be indicated via an X-bit bitmap, where a bit value 1 in a position x indicated that UE x (in relative UE ID) is scheduled by the current DCI; a bit value 0 indicated that the UE is not scheduled, [0140]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of identifying UEs in a DCI via an X-bit bitmap (correlating to a first block of N bits) as disclosed by Nam into the method for HARQ 
	
Regarding claim 3, 19, Jeon discloses wherein the HARQ acknowledgement feedback in the second block of M groups of bits comprise transmission block (TB) level feedback (The DCI indicate HARQ feedback corresponding to one or more uplink transmissions (e.g., one or more TBs corresponding to one or more uplink transmission), [0229] and [0258]-[0260] and [0263] and [0273])
Regarding claim 4, 20, Jeon discloses transmitting higher layer configuration information to UEs in the group of UEs that comprises one or more of: a group common radio network temporary identifier (RNTI) associated with the group of UEs; a logical index indicator for the UE to determine a bit position in the group common DCI format, the bit indicates whether the UE is dynamically selected to receive HARQ acknowledgement feedback; and a size for the codebook to be used in the DCI format (The plurality of wireless device may be configured with the same first RNTI used for transmission of the DCI and a base station assign a RNTI for a wireless device along with GF configuration parameters in the RRC signaling, [0228]-[0229] and [0238]-[0239] and [0258]-[0260] and [0266]-[0267] and [0264] and [0272] and [0274])
Regarding claim 6, 22, Jeon discloses wherein transmitting HARQ acknowledgement feedback using the group common DCI format comprises transmitting the DCI format having a cyclic redundancy check (CRC) that is scrambled by a radio network temporary identifier (RNTI) associated with the semi-statically defined group of UEs (CRC scrambled by the wireless device’s RNTI and RNTI be used to scramble the group-common DCI at a base station, [0252] and [0274]-[0276] and [0280]).
Regarding claim 8, 25, Jeon discloses wherein a size of the M groups of bits is the same for each of the M groups based on the a number of HARQ processes (If there are N wireless devices supported in the system wherein each wireless device have M HARQ processes, the index-based group common DCI need N*M bits and a value of the bitmap may be associated with a HARQ processing number, [0268]-[0270] and [0274] and [0276] and [0262] and [0264] and figure 18c).
Regarding claim 9 Jeon discloses wherein the size of each of the M groups of bits is determined by a number of HARQ processes configured by a higher layer per UE for uplink transmission in an active bandwidth part (BWP)(The base station may determine the one of the plurality of a DCI format/sizes based on one or more criteria. The one or more criteria comprise the number of the plurality of HARQ feedbacks included in the DCI and the mapping between a HARQ feedback and a corresponding wireless device and/or a TB in a plurality of TBs transmitted by a wireless device be based on a rule and/or indicated by RRC messages and the RRC signaling for GF radio resource configuration may comprise one or more parameters indicating at least HARQ related parameters, [0264] and [0229] and [0236] and [0239] and [0260] and [0272] and [0165]).
Regarding claim 23, Jeon discloses descrambling the received DCI format using the RNTI associated with the group of UEs (CRC scrambled by the wireless device’s RNTI and RNTI be used to scramble the group-common DCI at a base station, [0252] and [0274]-[0276] and [0280]).

Claim 2, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Nam, in further view of Jeon et al. (US 2020/0053779), hereinafter referred to as Jeon, Nam, and Jeon (779)

Regarding claim 2, 18, Jeon and Nam fails to disclose wherein the HARQ acknowledgment feedback is a downlink feedback information (DFI). However in a similar field of endeavor, Jeon (779) discloses wherein the HARQ acknowledgment feedback is a downlink feedback information (DFI) in relation to at least one configured grant transmission by at least one UE in the subset of UEs (Downlink Feedback Information (DFI) may be sent (e.g., using DCI) and may include HARQ feedback grant transmissions. The wireless device may perform transmission/retransmission using configured grant according to DFI comprising HARQ feedback, [0255]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of including HARQ feedback in a DFI sent using DCI as disclosed by Jeon (779) into the method for HARQ feedback comprising a group common DCI as disclosed by Jeon and Nam in order to improve the system and flexibly indicate when a device may perform transmissions via information within a DCI. 

Claim 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Nam, in further view of Lin (US 2019/0306700).
Regarding claim 5, 21, Jeon and Nam fails to disclose transmitting configuration of a search space and a corresponding CORESET for monitoring PDCCH. Jeon however discloses a wireless device may monitor a common search space to detect the DCI corresponding to the RNTI ([0229] and [0260]-[0261]). In a similar field of endeavor, Lin discloses transmitting higher layer configuration information to UEs in the group of UEs that comprises: configuration of a search space set and a corresponding control resource set (CORESET) for monitoring physical downlink control channel (PDCCH) candidates for the group common DCI format comprising the codebook of the semi-statically configured size (a UE may be provided a configuration for a control resource set by a higher layer parameter rach-coreset-configuration and/or a configuration for a search space by a higher layer ra-SearchSpace and a UE is configured to monitor PDCCH in a search space…the UE may be configured with one or more of the following by the higher layer parameter search-space-config: an indication that the search space set is a common search space set…an indication by a higher layer parameter RNTI-monitoring to monitor PDCCH…,a number of PDCCH candidates, [0081] and [0094]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept transmitting higher layer configuration information for configuration of a search space  and CORESET for monitoring PDCCH as disclosed by Lin into the method for HARQ feedback comprising a group common DCI as disclosed by Jeon and Nam in order to improve the system and to provide the proper parameters for monitoring a search space for DCI.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Nam, in further view of Talarico et al. (US 2019/0159256).
Regarding claim 30, Jeon and Nam fails to disclose determining a CWS adjustment. However in a similar field of endeavor, Talarico discloses wherein the UE uses the HARQ acknowledgement feedback for determining a contention window size (CWS) adjustment for category 4 listen before talk (CAT-4 LBT) channel access procedure for operation in a cell with shared spectrum access (the HARQ-ACK value(s) received in the earliest AUL-DFI…is used for adjusting the CWS and the CWS is adapted based on the HARQ-ACK feedback and can be increased to the next higher value if a Category 4 LBT UL transmission is initiated at least N subframes after the start of a previous Category 4 LBT UL transmission, [0066] and [0007] and [0043]-[0048]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept adjusting CWS for Cat-4 LBT based upon HARQ-ACK feedback as disclosed by Talarico into the method for HARQ feedback comprising a group common DCI as disclosed by Jeon and Nam in order to improve the system and to use HARQ feedback to determine such parameters as CWS for proper operation and communications within a system. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Nam, in further view of Zhang et al. (US 2019/0246391). 
Regarding claim 31, Jeon and Nam fails to disclose wherein the UE determines that a HARQ feedback for each HARQ process is valid when the feedback has been received on a PDCCH after a configurable minimum DFI delay. However in a similar field of endeavor, Zhang discloses wherein the UE determines that a HARQ feedback for each HARQ process is valid when the feedback has been received on a PDCCH after a configurable minimum DFI delay from the end of a (re)transmission of a corresponding TB on a physical uplink shared channel (PUSCH) and the UE disregards the HARQ feedback otherwise (The UE monitors for the AUL-DFI/DCI feedback after the minimum processing time 930 (correlating to minimum DFI delay) for its last AUL transmission and monitoring, by the UE, for feedback based at least in part a minimum PUSCH processing timeline, [0109]-[0111] and [0010] and [0094]). It would have been obvious before the effective filing date of the claimed invention to a . 

Claim 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Nam, in further view of Sun et al. (US 2018/0014298). 
Regarding claim 33, 34, Jeon and Nam fails to disclose zero-padding bits are inserted in the second block of M groups of bits. Jeon however discloses the base station may append one or more padding bits (e.g., zero padding) to the group-common DCI ([0274]). However in a similar field of endeavor, Sun discloses zero-padding bits are inserted in the second block of M groups of bits when a number of bits for HARQ acknowledgement feedback in the second block of M groups of bits is less than a number of bits allocated for the HARQ acknowledgement feedback in the second block of M groups of bits (the bitmap may have a total length of three or may include the three entries followed by zero padding bits to fill up the fixed bitmap length and (e.g., 9 bits) , [0091] and [0092]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the . 

Allowable Subject Matter
Claims 10-15 and 26-29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-23, 25-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jo et al. (US 10785006) disclosing transmitting, by the BS via higher layer signaling, information regarding at least one PDCCH candidate for a first PDCCH transmission in a common search space (col20 lines 25-35).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473